DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 11/23/2020, claims 10 and 22 have been cancelled.  Claims 1-9 and 11-21 are pending.  Claims 17-19 stand withdrawn without traverse.  Claims 1-9, 11-16, 20, and 21 are under current examination.  

All rejections not reiterated have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 lists cyclobenzaprine as a member of a Markush group listing anti-inflammatory substances.  To the examiner’s knowledge, cyclobenzaprine is not known to have anti-inflammatory effects.  Noting that Applicant may be their own lexicographer, and also noting that the instant specification defines cyclobenzaprine as a muscle relaxant not an anti-inflammatory substance, the examiner suggests amending the claim to reflect the biological effects of each of the drugs listed.  

claim 1 would be improved by the insertion of an appropriate conjunction in line 4 between the phrase “and cyclobenzaprine;” and the phrase “a topical formulation”.  For example, adding the word “and” in this location would be remedial.  

Claim 1 is objected to for employing improper Markush language.  The word “or” in line 3 between the words “naproxen” and “ketoprofen” is improper.  Please refer to MPEP 2173.05(h): When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “said treatment composition comprising an anti-inflammatory substance selected from the group consisting of: aspirin, ibuprofen, naproxen or ketoprofen; diclofenac sodium, capsaicin, and cyclobenzaprine; a topical formulation with at least one or a plurality of components selected from the group consisting of: anandamide, N-palmitoylethanolamine, N-linoleoylethanolamide and N- oleoylethanolamine”.  Claim 1 is indefinite because it is unclear whether the anti-inflammatory substances are in the same composition as the other components.  The claim as it is currently worded could be interpreted to embrace a treatment composition comprising the anti-inflammatory substance(s) and a separate topical formulation containing the one or more components, or it could be interpreted to require both ingredients in the same composition.  

Claims 11 and 15 are unclear because they depend directly or indirectly from canceled claim 10.  It is therefore, unclear what is encompassed by claims 11 and 15.  It is noted, that claims must be given their broadest reasonable interpretation in light of the specification (See MPEP §2111) and therefore, for purposes of compact prosecution, the abovementioned claims are being interpreted as dependent from claim 1.  

Claim 11 recites the limitation "said pharmaceutically active substance" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites “at least one pharmaceutically active ingredient” in line 7.  This renders the claim indefinite because it is unclear whether the phrase limits the amounts of the various pharmaceutically active ingredients already required by claim 1 or whether the claim requires an additional pharmaceutically active ingredient.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 11 fails to include all the limitations of the claim upon which it depends because claim 11 requires an anti-inflammatory agent, and NSAIDs are included among the Markush group that restricts the identity of the anti-inflammatory agent.  Thus, claim 11 is interpreted to limit “said pharmaceutically active substance” that may be in the .  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guindon et al (Neuropharmacology Vol 50, pp 814-823; publication year: 2006).

L”.  Absent evidence to the contrary, these compositions are considered suitable to accelerate the healing of a surface lesion.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection, necessitated by amendment to the claims, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-16 and 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0126595; publication date: 05/07/2015; of record) in view of Roentsch et al. (US 5,654,337; issue date: 08/05/1997; of record).  

Smith discloses a composition comprising a cannabinoid (abstract).  Example compositions contain TCH or CBD (see e.g. 0095 or 0101).  Smith discloses further that the composition may contain more than one cannabinoid as a mixture (0007) and discloses that anandamide is a cannabinoid, therefore it would be obvious to use this substance as the cannabinoid in Smith’s composition, either alone, or in combination with the other cannabinoids disclosed.  The instant specification indicates these specific molecules have the property recited in the claim of binding to a cannabinoid receptor and stimulating tunneling nanotubule intercellular communication (see page 10).  The composition is for topical administration therefore the examiner interprets it to be suitable for the intended use recited in claim 1 of accelerating healing of a surface lesion.  
With regard to instant claims 1 and 15, Smith discloses further that the composition may be used for treating muscle spasm, but does not expressly disclose prima facie obvious for one having ordinary skill in the art to add the muscle relaxant cyclobenzaprine to Smith’s composition in the embodiments for treating muscle spasm because this agent was known at the time the instant invention was filed to be suitable for this purpose (see MPEP 2144.07).  Additionally Roentsch discloses further that their composition may contain ketoprofen, which is known for treating pain and inflammation (col 1, lines 10-15).  As Smith’s composition is also for treating inflammation and for pain relief (abstract), it would be prima facie obvious to add ketoprofen to Smith’s composition because both were known for the same purpose at the time the instant invention was filed (see MPE 2144.06).  
With regard to claims 2, 4-6, and 8, the composition may further contain a surfactant, lecithin (i.e. a polar lipid; abstract) and isopropyl myristate (i.e. a solvent that is an isopropyl ester; 0012).  
With regard to claims 3, 7, 9, 12-14, and 16, the relevant disclosure of Smith is set forth above.  Smith discloses that the vehicle may be any type of PLO gel (i.e. a surfactant lecithin organogel; 0012), but does not disclose the pH as required by claim 3 or the specific ingredients required by instant claims 7, 9, 12-14, and 16.  
Roentsch discloses a vehicle for transdermal delivery (abstract) comprising lecithin, docusate salts (such as docusate sodium), urea, and water (see examples at col 7, “L.O.” stands for lecithin organogel as disclosed at col 6, line 65), having a pH from 6-7 (col 4, line 39).  
It would have been prima facie obvious to use Roentsch’s composition, having the ingredients and pH required by instant claims 2-9 and 12 because one of ordinary 
With regard to the amounts of each substance required by instant claims 13, 14, and 16, the examiner considers arriving at optimal working concentrations of each ingredient to be a matter of routine for one having ordinary skill in the art (see MPEP 2144.05).
With regard to instant claim 11, the composition may optionally comprise a terpene (0030), which may be myrcene, which has an analgesic effect, is not a steroid, and also has anti-inflammatory effects (i.e. myrcene is an NSAID; 0037).  It would have been prima facie obvious to include myrcene in any of Smith’s composition in carrying out her invention.  Furthermore, as noted above, it would be obvious to add the NSAID ketoprofen to the composition.
With regard to instant claim 20, Smith discloses a PLO gel (0025), which the examiner considers to meet the limitation of gelling, as required by the instant claims.  
With regard to instant claim 21, the examiner considers the gelling composition disclosed by smith to be sprayable (i.e. capable of being sprayed via any mechanism), absent evidence to the contrary.  
With regard to instant claim 22, as noted above, the examples contain THC or CBD, both of which are phyto-cannabinoids.  

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of copending Application No. 15/966,674.  

Inter alia, the claims of the ‘674 application embrace compositions containing the substances noted above, which are indicated in the instant specification as having the property of activating a cannabinoid and stimulating tunneling nanotubule intercellular communication.  Specifically, the claims of the ‘674 application embrace analgesics, and the specification indicates that the at least one active ingredient embraces cannabinoids that have anti-inflammatory effects, thus the term “components capable of binding and activating at least one endogenous cannabinoid receptor” embraces non-

Claims 2-9, 12-14, 16 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of copending Application No. 15/966,674 as applied to claims 1 and 11 above, and further in view of Roentsch et al. (US 5,654,337; issue date: 08/05/1997; of record).   

The relevant limitations of the claims of the ‘674 application are set forth above.  
The claims are silent with respect to the vehicle in which the substances are contained.  
Roentsch discloses a vehicle for transdermal delivery (abstract) comprising lecithin, docusate salts, urea, and water (see examples at col 7, “L.O.” stands for lecithin organogel as disclosed at col 6, line 65), having a pH from 6-7 (col 4, line 39).  
It would have been prima facie obvious to use Roentsch’s composition, having the ingredients and pH required by instant claims 2-9 and 12 because one of ordinary skill in the art would have recognized this composition as a PLO gel that is suitable for transdermal delivery of the compositions embraced by the ‘674 application (see MPEP 2144.07).
.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
                                                                                                                                                                                                    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617